Citation Nr: 0715980	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for history of multiple sclerosis (MS).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the RO 
which denied an increased rating for the veteran's multiple 
sclerosis (MS).  

By rating action in August 2006, the RO denied service 
connection for chronic fatigue syndrome.  The veteran and his 
representative were notified of this decision and have, to 
date, not expressed dissatisfaction with that decision.  
Therefore, this issue is not in appellate status and is not 
inextricably intertwined with the current issue on appeal.  
Accordingly, the issue will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran has a protected rating, and there is no 
competent evidence that he has any current manifestations of 
multiple sclerosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
history of multiple sclerosis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.10, 4.40, 
4.124a, Part 4, including Diagnostic Code 8018 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, 19 Vet. App. 473.  The 
Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim, and was informed that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records, including records from the Social Security 
Administration, identified by him have been obtained and 
associated with the claims file.  The veteran was also 
examined by VA during the pendency of this appeal.  There is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for an increased rating, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings -In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  

Multiple sclerosis (MS) is a disease of the central nervous 
system, and typical symptoms include visual loss, diplopia, 
nystagmus, dysarthria, weakness, paresthesias, bladder 
abnormalities, and mood alterations.  Stedman's Medical 
Dictionary at 1583 (26th ed. 1995).  The symptoms clinically 
show periods of exacerbations and remissions.  Id.  

Diagnostic Code 8018 for multiple sclerosis provides a 
minimum disability rating of 30 percent.  For the minimum 
rating, there must be ascertainable residuals.  See 38 C.F.R. 
§ 4.124a, NOTE.  As to residuals not capable of objective 
verification (i.e., fatigue, dizziness), they will be 
accepted when consistent with the disease and not more likely 
attributable to other disease.  When ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation must be cited.  Id.  

With neurological disorders such as MS, resulting disability 
may be rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Of special 
consideration are any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate body system of the rating schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, ratings are assigned by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.  

In the instant case, there is no competent evidence that the 
veteran experiences any manifestations of multiple sclerosis 
sufficient to warrant a rating in excess of the minimal, 
protected rating currently assigned.  The veteran had a 
history in service of a lazy or drooping left eyelid and 
weakness and atrophy of the right side of his tongue, which 
resolved within a few weeks with no recurrence of symptoms.  
The diagnosis at that time was multiple sclerosis, and the 
veteran was subsequently discharged from service.  

When examined by VA in February 1971, the veteran denied any 
history of bowel or bladder problems, or any neurological or 
emotional problems.  Neurological and psychological 
evaluation at that time revealed no pertinent abnormalities.  
The veteran's tongue protruded midline and he could push 
against either cheek with considerable force.  Coordination 
and motor strength, tone, and mass were good in all muscles, 
and sensation and cranial nerves were intact.  The examiner 
indicated that no neurological disease was found, but that 
the veteran's history was very suggestive of multiple 
sclerosis.  He commented that the veteran had a very mild 
degree of either vocational or social inadaptability based 
primarily on having been diagnosed of MS, but that the degree 
of anxiety was not of sufficient severity to warrant a formal 
diagnosis.  He opined that the veteran may well have MS which 
was in complete remission.  

The evidence of record, primarily private medical reports, 
shows that the veteran was seen for fatigue and depressive 
complaints beginning in 2002.  A private psychiatric report 
in December 2002 indicated that the veteran had been 
increasingly depressed due to increased stress at work and 
difficulty coping with work (he worked as a pharmacist for 30 
years).  The veteran reported that his concentration was good 
but that his motivation was down.  He admitted to being 
depressed all of his life, and said that he first sought 
psychiatric treatment about four years earlier, at which time 
he was started on medications.  On mental status examination, 
the veteran's thought processes were well organized but he 
was preoccupied with the depression and inability to cope and 
function due to stress at work.  He was alert and well 
oriented, his memory was good, and his long-term memory was 
fair.  He admitted to suicidal thoughts, but denied any plan 
or intent, or any suicidal ideations.  His insight and 
judgment were good.  The diagnosis was major depression, 
recurrent.  

When examined by VA in August 2003, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
complained of intermittent muscle weakness in his arms and 
legs lasting up to three days, and of fatigue since around 
1980.  On neurological and psychiatric examination, the 
veteran was alert, cooperative, and well oriented.  There was 
no impairment of speech, memory, or thinking, and cranial 
nerve function was intact.  His gait and station were normal, 
and he had good strength and motor function in all muscle 
groups.  Muscle tone and coordination were intact, reflexes 
were symmetrical, and both plantars were flexor.  An MRI of 
the brain with gadolinium revealed no evidence of multiple 
sclerosis.  The examiner indicated that there was no clinical 
or diagnostic evidence indicative of MS, and opined that the 
veteran's fatigue was unrelated to his non-confirmed 
diagnosis of MS.  

A subsequent VA examination in November 2005, noted that the 
veteran was found to be positive for Epstein-Barr antibodies 
in 2002, and that he was diagnosed with chronic fatigue 
syndrome around the same time.  The veteran denied any low 
grade fever, chronic headaches, or migrating joint pains.  He 
could walk about a mile and could climb one to two flights of 
stairs at a stretch.  He exercised regularly and had a fair 
appetite.  An examination was essentially normal and there 
was no congestion of the eyes, ptosis, nystagmus, or 
exophthalmos.  His musculoskeletal system was within normal 
limits and no neurological abnormalities were noted.  The 
diagnosis was chronic fatigue by history.  The examiner 
opined that the veteran's chronic fatigue was most likely 
related to his psychiatric condition and previous exposure to 
Epstein-Barr virus infection, but that he did not meet the 
full criteria for a diagnosis of chronic fatigue syndrome.  

The veteran's current complaints of weakness, fatigue, and 
depression are not shown to be related to his service-
connected MS.  Even assuming that his symptoms are 
manifestations of MS, the evidence does not indicate that his 
impairments result in limitations sufficient to warrant a 
compensable rating; there is no evidence of atrophy, 
paralysis, or severe weakness comparable to paralysis, and 
the veteran retains full use of his extremities.  The veteran 
has good strength, coordination, and normal sensation.  
Furthermore, there is no evidence that pain, weakness, 
fatigability, diminished endurance, or incoordination 
restrict the veteran's range of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In short, there is no evidence that he has any residuals of 
multiple sclerosis that cause limitation sufficient to 
warrant a rating in excess of the 30 percent rating currently 
assigned under DC 8018.  


ORDER

An increased evaluation for history of multiple sclerosis, is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


